Citation Nr: 0422988	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1967.  He also performed service with the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action that is required on your part.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that cause at 
least occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended that the veteran experiences increased 
symptomatology due to his PTSD that warrants an increased 
rating.  Specifically, it is argued that the veteran has 
problems with hypervigilance, hyperirritability, depression, 
insomnia, traumatic nightmares, intrusive thoughts, 
flashbacks, startle reaction, memory difficulties, 
uncontrolled emotional responses, and anger.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2003). 

In the rating action presently on appeal, the veteran was 
assigned a 30 percent rating for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  The rating schedule 
provides that a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In determining the appropriate evaluation for the veteran's 
service-connected PTSD, the record shows complaints and/or 
treatment for a number of psychiatric disorders in addition 
to the service-connected PTSD; i.e., schizophrenia, dementia, 
and alcohol dependence.  However, at his December 2001 and 
November 2002 VA examinations the examiner was able to 
distinguish which adverse psychiatric symptomatology was 
attributable to his service connected PTSD, as opposed to the 
nonservice-connected disorders.  Accordingly, the Board will 
consider only the adverse psychiatric symptomatology 
attributable to his PTSD.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam) (when it is not 
possible to separate the effects of a service-connected 
condition from those of a nonservice-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to whether certain signs and symptoms can be 
attributed to the service-connected condition). 

With the above criteria in mind, the Board notes that the 
same examiner conducted the veteran's December 2001 and 
November 2002 VA examinations.  At those times, the examiner 
reported that the veteran was seen at VA every quarter for 
medication management.  Mental status examination revealed 
that the veteran was alert and seemed oriented in all three 
spheres.  He did not appear to be in any acute distress, and 
his conversation was generally logical and relevant.  He was 
a pleasant person who smiled a good bit when he was talking 
about his cats.  His memory and intellect appeared intact 
from a cognitive standpoint.  Additionally, at the November 
2002 VA examination, the veteran's PTSD was characterized as 
"moderate."  VA treatment records show that the veteran, 
for a time, lived with his son and his family and was able to 
get along fairly well with them.  

Notably, however, at the December 2001 and November 2002 VA 
examinations, as to the veteran's medical history, it was 
reported that that his VA healthcare providers did not feel 
he could benefit from PTSD treatment because of dementia.  As 
to his social history, while he married in April 2001, his 
wife left after a few months and he now lived alone in a 
trailer.  It was opined that he was socially isolated to the 
point of being a complete hermit.  It was also reported that 
he did not like to associate even with his own family and 
they were uncomfortable around him when he did.  As to his 
legal history, he had multiple arrests for "shooting at 
people" and driving while under the influence.  As to his 
occupational history, he had not worked full time since 
approximately 1978.  Moreover, while he tried part time jobs 
in the early 1990s, he had to move from one job to another 
because he could not tolerate the stress.

In December 2001, the veteran complained of difficulty with 
nightmares which occurred several times a week and which woke 
him in a cold sweat.  The veteran reported that, at these 
times, he was unable to go back to sleep and was extremely 
frightened, fearful, and paranoid.  He also checked the 
perimeter and believed that someone was coming to get him.  
The veteran reported having auditory hallucinations advising 
him that Vietnamese were out to get him and they were coming.  
He reported that he thought about the war on a daily basis.  
The appellant stated that he did not watch the news, war 
movies, or participate in any veterans' events.  The veteran 
reported he slept with a loaded gun under his pillow because 
of his concerns that people were out to get him.

At the December 2001 VA examination, the veteran had "a 
masked face appearance."  He was completely edentulous and 
he stared in a wide eyed manner that showed a flattened 
affect and possibly some Parkinsonian like symptoms.  His 
affect was relatively flattened with little or no modulation 
noted.  He showed some evidence of a mild dementia with 
memory deficits, confusion, and an inability to reason in a 
logical way.  The examiner thereafter opined that the veteran 
had "severe" PTSD with a noted intensification of symptoms 
over the last five years.  He further opined that:

The major stressors in this man's life at 
present are his multiple psychiatric 
disorders which are mutually aggravating, 
the most prominent of which at this point 
and for the last several years has been 
his apparent psychotic enhancement of an 
underlying PTSD.

. . . [His Global Assessment of 
Functioning (GAF)] score of 45 is fixed, 
in this examiner's opinion, to this man's 
PTSD and to his PTSD alone.  It suggests 
that the PTSD, though psychotically 
enhanced, is a primary psychiatric 
disorder here that presents this man with 
severe impairments in social, 
occupational and emotional/psychological 
adaptability and would do so, even if he 
were not also schizophrenic on top of it.

When one adds Schizophrenia to the 
picture, let alone some mild dementia, 
this GAF score would have to be 
considerably lower and would fall into 
the low 30's.

Thus, there has been a measurable 
increase in this man's PTSD and it 
appears to be much more active and 
dominating of his current lifestyle and 
symptom pattern than has been his 
Schizophrenia in the last four or five 
years.

This man appears, amazingly enough, 
competent for VA purposes and has 
evidently been handling his own funds for 
many years.  [Emphasis Added].

At a November 2002 VA examination it was noted that the 
veteran complained of increasing memory problems.  He 
reportedly was admitted to the psychiatric ward of Butler 
Memorial Hospital in April 2002 after shooting his wife's dog 
four times.  Occupationally, he was working a few days a week 
as a nighttime security guard.  

On examination in November 2002, the veteran was alert, 
oriented, and in good contact with the "more routine" 
aspects of reality.  There were no overt signs of a 
psychosis, no delusions, and no abnormal preoccupations.  The 
appellant looked at the examiner with a wide-eyed and fixed 
stare that appeared almost "scary," totally inappropriate, 
and which mismatched with whatever emotion he was 
experiencing.  The veteran occasionally smiled in a slightly 
inappropriate manner.  At times conversation was very 
specific and helpful in outlining details.  At other times 
the appellant became forgetful, confused and had difficulties 
with word search.  He appeared to be significantly depressed, 
his affect was inappropriate and oddly disjointed, and he 
showed clear signs of dysfunction with respect to short-term 
memory deficit.  There were occasional episodes of confusion, 
and insight and judgment were clearly adversely affected by a 
varying combination of cognitive dysfunction, schizophrenia, 
and his PTSD.  It was opined that his PTSD was "moderate" 
and his GAF score due to PTSD was 55.  The examiner did not 
believe that PTSD had increased in severity since the last VA 
examination.

VA treatment records reveal the veteran's complaints and/or 
treatment for hypervigilance, hyperirritability, depression, 
insomnia, traumatic nightmares, intrusive thoughts, 
flashbacks, startle reaction, difficulty with memory, 
uncontrolled emotional responses, and/or anger.  See VA 
treatment records dated from August 2001 to July 2002.  
Moreover, a review of the record on appeal shows that the 
veteran's GAF score, due to PTSD, has been between 40 and 55.  
Id; Also see VA examinations dated in December 2001 and 
November 2002.

GAF scores of 41 to 50 suggest that a psychiatric disability 
is manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)."  A GAF 
score between 31 and 40 represents "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work)."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 
427-9 (4th ed. 1994).

The Board notes that while the November 2002 examiner 
characterized the veteran's PTSD as "moderate" and opined 
that his GAF score due to PTSD was 55, earlier in the same 
examination the examiner opined that his "overall clinical 
impressions (were) now as they were [at the] December 2001 
[VA examination]."  Notably, at the December 2001 VA 
examination, it was opined that his GAF score was fixed at 45 
and his PTSD, though psychotically enhanced, was a primary 
psychiatric disorder that presented him with severe 
impairments in social, occupational and 
emotional/psychological adaptability.  Additionally, at both 
examinations the veteran was seen having a problem with a 
flattened affect, an inappropriate stare, and insight and 
judgment problems.  Furthermore, at the most recent 
examination, it was also reported he had problems with memory 
and depression.  

These difficulties lead the Board to find that the 
appellant's overall disability picture due to PTSD, with 
resolution of doubt in the veteran's favor, amounts to at 
least occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  Accordingly, a 50 percent 
rating is warranted.

As to whether the veteran is entitled to a rating in excess 
of 50 percent, that consideration is deferred pending VA 
fulfilling its obligations under the Veterans Claims 
Assistance Act of 2000 as detailed below. 


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, the December 2001 VA examiner reported that 
the veteran retired in 1996 from the Army Reserves after 18 
years of service.  Moreover, the veteran reported that he was 
in receipt of Social Security Administration disability, in 
part, due to psychiatric problems.  The record also shows 
that the veteran underwent a psychiatric hospitalization at 
the Butler Memorial Hospital in April 2002 after purportedly 
shooting his wife's dog.  The record also shows that the 
veteran reported having had other problems with the law due 
to "shooting at people."  Finally, the record on appeal 
also shows that the veteran receives ongoing treatment at the 
Pittsburgh (Highland Drive) VA Medical Center.  

Unfortunately, the record neither contains copies of the 
veteran's reserve medical records nor any medical records 
pertaining to his receipt of Social Security disability 
benefits.  Similarly, the record does not contain his April 
2002 hospitalization records from Butler Memorial Hospital, 
or any medical records prepared in connection with his legal 
problems.  Therefore, a remand is required to obtain these 
records.  Id.

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  
Therefore, given the above development the veteran should 
also be afforded another psychiatric examination.

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, VA had a duty to: (1) notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) notify him of the information 
and evidence that VA will seek to provide; (3) notify him of 
the information and evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any evidence in 
his possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
for an increased rating for PTSD.  The 
letter must (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) notify the 
claimant that he should provide any 
evidence in his possession that pertains 
to the claim that has not been previously 
submitted.  The veteran should be 
notified that he has one year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the one 
year period.  

2.  The RO should contact the National 
Personnel Records Center and verify the 
veteran's dates of reserve service, if 
any, and obtain any medical records 
generated during that period.

3.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
award of disability benefits by that 
agency.

4.  The RO should obtain from the veteran 
any medical records prepared in 
connection with his legal problems.

5.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for PTSD 
since November 2002.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including any outstanding 
records from the Pittsburgh (Highland 
Drive) VA Medical Center, and the April 
2002 hospitalization at Butler Memorial 
Hospital.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
should provide an opinion as to whether 
the veteran's PTSD, acting alone, causes 
one of the following:

i.  occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships OR

ii.  total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

7.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issue.  If the benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



